Citation Nr: 1424876	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Appellant, the Appellant's brother, the Veteran's niece, L.L., R.N., and T.R., D.O.
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966.  The Veteran died in September 2010.  The Appellant is his surviving spouse.

The Appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Appellant filed a Notice of Disagreement (NOD) in March 2011.  The RO issued a Statement of the Case (SOC) in June 2011.  In June 2011, the Appellant filed her Substantive Appeal.  Thus, the Appellant perfected a timely appeal of these issues.

The VA RO in Lincoln, Nebraska, currently has jurisdiction over the appeal.

In November 2011, the Appellant was afforded her requested hearing at the local RO in Lincoln, Nebraska, before a Decision Review Officer (DRO).  In September 2012, the Appellant was afforded her requested videoconference Board hearing before the undersigned at the local RO.  Transcripts of these hearings are currently of record.

Following the most recent readjudication of this appeal in the January 2012 Supplemental SOC (SSOC), additional evidence was added to the record and this new evidence was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Appellant waived her right to have the RO initially consider this evidence in a statement from her representative dated in September 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran died in September 2010 from a suicide due to self-inflicted gunshots.

2.  At the time of the Veteran's death, service connection was in effect for, in pertinent part, Type II diabetes mellitus.  

3.  In January 2011, July 2011, and January 2012, VA staff physicians, following a review of the claims file, found that the Veteran had numerous Type II diabetes mellitus complications, that his Type II diabetes mellitus was not under control, his glucose control was suboptimal at the time of his death, and that there was no evidence of a psychiatric disorder in the VA treatment records dated the day prior to his death.  The VA physicians all concluded that it is less likely as not that the Veteran's service-connected Type II diabetes mellitus contributed substantially or materially to his death because there was no evidence of an impaired mental status secondary to hypo- or hyperglycemia from poorly controlled Type II diabetes mellitus and/or no association between his Type II diabetes mellitus and his suicide.  

4.  In an April 2011 medical opinion and in his testimony at the DRO hearing, Dr. T.R., opined that, "given [the Veteran's] advanced state of diabetic complications (as acknowledged in VA documents) and a careful review of his symptoms, as documented in his medical records, that he was suffering from diabetic gastro paresis.  Given his long and extensive history of diabetes, nausea with vomiting and dyspepsia should always prompt the consideration of gastro paresis which would worsen his overall status and precipitate a cascade of events leading to his death.... Therefore, it is my professional medical opinion to a reasonable degree of medical certainty that [the Veteran's] service related diabetes mellitus directly contributed to his death."  This opinion was based on a review of the Veteran's medical records, to include the VA treatment records from the days prior to his death and to include his interviews with the Veteran's family members.  

5.  In a September 2012 medical opinion and in her testimony at the Board hearing, L.L., a retired nurse who knew the Veteran for several years, opined that, "Given the myriad of complications from [the Veteran's] diabetes, the possible gastroparesis noted by Dr. T.R. being the most recent, diabetic ketoacidosis with resultant confusion is the only reasonable explanation" for his death.  L.L., R.N., reasoned that uncontrolled blood sugar can lead to ketoacidosis, whose symptoms include rapid, deep breathing, loss of appetite, belly pain, vomiting, and confusion.  L.L., R.N. noted that the Veteran was experiencing these symptoms at the VA Medical Center (VAMC) in the days prior to his death, but did not receive the appropriate tests regarding his blood sugar control.  Her opinion was based on a review of the Veteran's medical records, to include the VA treatment records from the day prior to his death, and to include her interactions with and knowledge of the Veteran and his family.  

6.  At the DRO and Board hearings, the Veteran's family members testified that the Veteran did not have a psychiatric disorder, that he was in good spirits in the weeks prior to his death, and that he was having unexplained symptoms for which he sought treatment at the VAMC to no avail. 

7.  There is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected Type II diabetes mellitus had a material causal role in his death.

8.  In addition, there is an approximate balance of positive and negative evidence on the question of whether the Veteran's death by suicide was due to an intentional act; in this regard, L.L., the retired nurse, testified that the Veteran was in a state of confusion and delirium due to the service-connected diabetes at the time of the suicide.  The testimony of Dr. T.R. also supports this finding.  The Board finds based on this evidence that the service-connected diabetes had caused a mental unsoundness at the time of the Veteran's suicide and thus the suicide was not willful misconduct.  That is, at the time of the Veteran's death, he was so unsound mentally that he did not realize the consequence of such an act of suicide, was unable to resist such an impulse, and had no other reasonable adequate motive for suicide.

9.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 renders moot the Appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  That is, based on the Board's grant of service connection for the cause of the Veteran's death in this decision, the question of entitlement to DIC under this separate avenue is moot as the Appellant has been granted the underlying benefit sought.  Therefore, no justiciable case or controversy remains.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (2013). 

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.101 (2013).



ORDER

Service connection for the cause of the Veteran's death is granted. 

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


